      CASE 0:15-cv-03740-PJS-LIB Document 728 Filed 07/20/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MINNESOTA

              TELEPHONE CONFERENCE MINUTE ENTRY

Shannon Miller, et al.,                                      COURT MINUTES
                                                            BEFORE: Kate Menendez
                      Plaintiff(s),                           U.S. Magistrate Judge
 v.
                                                 Case No:       15-cv-3740-PJS-LIB
Board of Regents of the University of            Date:          7/20/2020
Minnesota,                                       Location:     Telephonic
                                                 Time Commenced:        9:00 a.m.
                      Defendant(s).              Time Concluded:        9:13 a.m.
                                                 Time in Court:         13 Minutes

APPEARANCES:

For Plaintiff:     Daniel M. Siegel, Donald C. Mark, Jr., Sharon L. Van Dyck
For Defendant:     Timothy J. Pramas, Jeanette M. Bazis


Magistrate Judge Menendez held a telephonic status conference to discuss next steps
in this matter.


                                                s/Kathy Thobe
                                               Judicial Assistant/Calendar Clerk
